DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary”, does not reasonably provide enablement for “a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid”.  The specification does not enable any make the invention commensurate in scope with these claims.
Regarding claims 1 & 17, the limitations “a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid, [...] when the sample well cannot contain any additional liquid [...]” are not enabling.  The assay cartridge appears to be enabling for providing an air-liquid boundary in the sample well.  However, the claim also limits a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid.  If the sample chamber including a sample well is filled with a liquid and the sample well contains air, the claim appears to be clear.  However, when the sample chamber/well is filled with the liquid to its maximum capacity that it cannot contain any additional liquid, there would not be an air-liquid boundary present as claimed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20, 23-25 & 27-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 & 17 are unclear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  The applicant stated in the 03/04/2021 Remarks P10 that a liquid sample is not being claimed.  Therefore, it is presumed that the applicant is also not claiming air of the air-liquid boundary in the claims.  However, the claimed “sample chamber including a sample well [...] configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [...]” is unclear because it's based upon prospective workpieces of the air in the air-liquid boundary of the sample which is not positive elements of the claims.  If neither air nor liquid sample is being claimed, it is unclear what configuration of the sample chamber/sample well is being claimed.  In addition, if the chamber cannot contain any additional liquid, how would air be present in the sample chamber?  For this reason, dependent claims are also unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-6, 9-11, 15-18, 23, 24, 29 & 30 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dillon (US 2002/0000120).
Regarding claim 1, Dillon teaches an assay cartridge comprising: 
a cartridge body having a top longitudinal plane and an opposite bottom (see annotated Fig. 24), 
a sample introduction port (e.g., port of the tube 141) located on the top longitudinal plane of the cartridge body (see annotated Fig. 24); 
a sample indicator window (e.g., top lens surface 54/liquid level indicator 152) located on the top longitudinal plane of the cartridge body (see Fig. 24 for example); 
a sample chamber including a sample well configured to receive a liquid sample (i.e., “liquid 46 and gas, such as a refrigerant in a refrigeration or air-conditioning system. An example of liquid 46 is refrigerant R134A which changes phases from a liquid to a gas and back to a liquid in a refrigeration cycle.” ¶ 0043) through the sample introduction port (see ¶ 0046 for example), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see Fig. 34 for example) and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (se Fig. 34 for example), and 
wherein the cartridge body is configured to permit passage of light therethrough and includes an angled surface (e.g., surface 59/159 of top lens surface 54/liquid 
wherein the reflecting surface is positioned at a non-zero angle relative to the liquid surface of the liquid sample when the sample well cannot contain any additional fluid, between the sample indicator window and the opposite bottom and on a side of the sample chamber (see Fig. 24 for example).  

Regarding claim 17, Dillon teaches an assay cartridge comprising: 
a cartridge body having a top surface, a bottom surface and at least one side connecting the top surface to the bottom surface (see annotated Fig. 24), wherein the cartridge body is configured to permit passage of light therethrough (see Figs. 30, 32, 34 for example), 
a sample introduction port (e.g., port of the tube 141) located on said top surface (see annotated Fig. 24), 
a sample chamber including a sample well configured to receive a liquid sample through the sample introduction port (see ¶ 0046 for example), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see Fig. 34 for example) and the liquid surface of the liquid sample is substantially parallel to the bottom surface of the cartridge body (se Fig. 34 for example), 
an angled surface (e.g., surface 59/159 of top lens surface 54/liquid level indicator 152) in the cartridge body providing a reflecting surface located and disposed so 
a sample indicator window (e.g., top lens surface 54/liquid level indicator 152) also located on said top surface (see Fig. 24 for example), 
wherein the sample indicator window is spaced apart from the sample introduction port, and wherein the reflecting surface is located between the sample indicator window and the bottom surface and on a side of the sample chamber (see Fig. 24 for example).  
Regarding claims 1 & 17, the limitation “a sample chamber including a sample well [...] configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [...]”.  However, this feature would be shown when the sample well cannot contain any additional liquid and the phase change of the liquid/gas occurs (see ¶ 0046).  Since structural configuration is not being claimed, the claim is sufficiently broad to have properly read on Dillon.  


    PNG
    media_image1.png
    411
    882
    media_image1.png
    Greyscale



Regarding the recitation “said reflecting surface is provided by a total internal reflection at an angled surface” of claims 6 & 18, it is noted that “provided by” is interpreted as a function of the reflecting surface since no specific angle is being claimed.  


2. The assay cartridge of claim 1 wherein said sample indicator window comprises an indicating feature (see ¶ 0043 for example).  
3. The assay cartridge of claim 2 wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (see ¶ 0043 for example).  
4. The assay cartridge of claim 2 wherein said indicating feature is a boundary of the sample indicator window (see ¶ 0056 & Fig. 35 for example).  
5. The assay cartridge of claim 1 wherein said reflecting surface is a mirrored surface (¶ 0007+).  
6. The assay cartridge of claim 1 wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Figs. 30, 32, 34 for example).  
9. The assay cartridge of claim 1 wherein the cartridge body further comprises a cartridge top, a cartridge bottom and a cover layer mated to the cartridge bottom, wherein the cartridge top is configured to permit passage of light therethrough and includes the top longitudinal plane, and the cover layer includes the opposite bottom (see annotated Fig. 24).  
10. The assay cartridge of claim 1, further comprising a sample overflow conduit (conduit of 142) and an overflow chamber (e.g., air-conditioning system ¶ 0002), wherein the sample chamber is connected to the overflow chamber via the sample 
11. The assay cartridge of claim 10, further comprising a sample vent port (e.g., cap 47) and a vent conduit (e.g., threaded portion (148) forming a conduit), wherein the overflow chamber is connected to the sample vent port via the vent conduit (see Fig. 24).  
15. The assay cartridge of claim 1, wherein the sample indicator window is located proximate to the sample chamber (see Fig. 24).  
16. The assay cartridge of claim 1, wherein the cartridge body is configured to permit passage of light along at least a portion of the sample chamber (see Figs. 30, 32, 34 for example).  
18. The assay cartridge of claim 17, wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Figs. 30, 32, 34 for example).  
23. The assay cartridge of claim 17, further comprising a sample overflow conduit (conduit of 142), wherein the sample chamber is connected to the sample overflow conduit, the sample overflow conduit being configured to permit the liquid sample to flow from the sample well when the liquid surface of the liquid sample reaches a top of the sample well when the liquid surface is substantially parallel to the bottom surface (see Fig. 24).  
24. The assay cartridge of claim 23, further comprising an overflow chamber (e.g., air-conditioning system ¶ 0002), wherein the sample overflow conduit is further connected to the overflow chamber (see ¶ 0002).  
29. The assay cartridge of claim 17, wherein said sample indicator window comprises an indicating feature (see ¶ 0043 for example).  
30. The assay cartridge of claim 29, wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level is selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (see ¶ 0043 for example).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 19, 27 & 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillon (US 2002/0000120).
Regarding claims 7 & 19, although Dillon teaches i.e., “Surface 59 extends upwardly and outwardly from apex 62 at an angle of 45 degrees relative to axis 63” (¶ 0045), the reference does not explicitly teach the angled surface is configured such that an angle of incidence of light from the liquid surface is greater than a critical angle for total internal reflection at said reflecting surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the angled surface so that the light undergoes reflection, indicating the sample level.

8. The assay cartridge of claim 7, wherein the cartridge body further includes a plurality of internal surfaces defining an internal cavity, wherein the plurality of internal surfaces includes the angled surface (see Fig. 24 for example).  
20. The assay cartridge of claim 19, wherein the cartridge body further includes a plurality of internal surfaces defining an internal cavity, wherein the plurality of internal surfaces includes the angled surface (see Fig. 24 for example).  

Regarding claim 27, Dillon teaches the assay cartridge of claim 17, wherein the cartridge body includes a top layer and a bottom layer (see Fig. 24 for example).  Although Dillon does not explicitly teach the cartridge body includes an injection-molded top layer and an injection-molded bottom layer, method of making limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the top and bottom layers are taught, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

.  

Claims 13 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillon (US 2002/0000120) in view of Samsoondar (US 2006/0228259).
Regarding claims 13 & 14, Dillon teaches the assay cartridge of claim 1 wherein said sample introduction port comprises a sealable closure including a sealing/capping mechanism comprising a latching mechanism; and a retention component comprising a retention ring or tab (see Fig. 2 & ¶ 0043); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap (47) for sealing said sample chamber (¶ 0043).  However, Dillon does not explicitly teach a flexible hinge.

Samsoondar teaches a cartridge which comprises:
a sample chamber (e.g., optical chamber 616a) having a sample level;
a sample indicator window (e.g., optical window ¶ 0130, 0146+);
an optical path (¶ 0130, 0146+) from said sample level to a reflecting surface to said indicator window (¶ 0140);
wherein said sample indicator window comprises an indicating feature (e.g., optical window ¶ 0130+); 
wherein said indicating feature is an indicating line (e.g., visible fill line) that indicates a fluid level within said sample chamber (¶ 0156), wherein said level is selected from the group consisting of a sample minimum, a sample maximum, a target level and a combination thereof (¶ 0156); 
wherein said indicating feature is a boundary of said indicator window (¶ 0156);
wherein said reflecting surface is a mirrored surface (¶ 0140); 
wherein said reflecting surface is provided by a total internal reflection at an angled surface in said cartridge body (it is noted that any degree is an angle ¶ 0140); 
wherein said angled surface is configured such that an angle of incidence along said optical path is greater than a critical angle for total internal reflection at said reflecting surface (since total internal reflection varies on physical condition of the sample, the claim is treated as a functional/process claim that holds very little patentable weight in an apparatus claim);
wherein said angled surface is provided by a surface of a cavity within said cartridge body (e.g., optical chamber coated with a reflecting material, ¶ 0140) such that light traveling through said cartridge body along said optical path intersects an air-body interface at said cavity surface and is reflected along said optical path to said indicator window (since the limitation varies on position of the cartridge and the light angle, the limitation is treated as a functional/process claim that holds very little patentable weight in an apparatus claim); 
wherein said cartridge comprises a cartridge top, a cartridge bottom and a cover layer (e.g., cartridge slot 800a) mated to said cartridge bottom and said optical path is provided by said cartridge top (see e.g., aperture 816a,b aligned with optical chamber 616, ¶ 0186 & Fig. 9C); 
wherein said sample chamber is connected to an overflow chamber (620b) via a sample overflow conduit (e.g., transition chamber 642); 
wherein said overflow chamber is connected to a sample vent port (e.g., outlet vent 137) via a vent conduit (see e.g., a portion of 620b connecting 137);
wherein said vent conduit is positioned near the top of said overflow chamber (see Fig. 2E);
wherein said sample chamber further comprises a sample introduction port (e.g., inlet chamber 670) comprising a sealable closure (e.g., cap 960) including a sealing/capping mechanism comprising a retention component comprising a retention ring or tab (e.g., ring 966) tethered to the inlet tubing by a tether (964);
wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (¶ 0205);
wherein the sample indicator window is located proximate to the sample chamber (¶ 0156); and 
wherein at least a portion of the optical path runs along at least a portion of the sample chamber (¶ 0140, 0146). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dillon with a sealable closure (e.g., cap 960, Samsoondar et al.) including a sealing/capping mechanism comprising a retention component comprising a retention ring or tab (e.g., ring 966), tethered by a tether (964, Samsoondar et al.); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (¶ 0205, Samsoondar et al.) to prevent contamination. The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 10-12, 15-18, 23-25, 29, 30 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ryder (US 3417614).
Regarding claim 1, Ryder teaches a cartridge comprising: 
a cartridge body (12) having a top longitudinal plane and an opposite bottom (see Figs. 1 & 2), 
a sample introduction port (e.g., port for closure member 34) located on the top longitudinal plane of the cartridge body (see Fig. 1 for example); 
a sample indicator window (14) located on the top longitudinal plane of the cartridge body (see Fig. 1 for example); 
a sample chamber including a sample well configured to receive a liquid sample (see Fig. 2 for example) through the sample introduction port (C3/L12-14), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (22) and the liquid surface of the liquid sample 
wherein the cartridge body is configured to permit passage of light therethrough and includes an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see i.e., “This surface 18 causes the light ray to be reflected at 90 degrees to an opposite complementary vertical edge surface 20. The surface 20 is disposed at 90 degrees with respect to the surface 18 and light rays from the surface 20 are reflected back to the surface 16 and thence upwardly to the exposed horizontal surface 14” C2/L38-44 & Figs. 2-3, 5 for example), 
wherein the reflecting surface is positioned at a non-zero angle relative to the liquid surface of the liquid sample when the sample well cannot contain any additional fluid, between the sample indicator window and the opposite bottom and on a side of the sample chamber (see Fig. 3 for example).  

Regarding claim 17, Ryder teaches a cartridge comprising: 
a cartridge body (12) having a top surface, a bottom surface and at least one side connecting the top surface to the bottom surface (see Figs. 1 & 2), wherein the cartridge body is configured to permit passage of light therethrough (see Figs. 1, 5 for example), 
a sample introduction port (e.g., port for closure member 34) located on said top surface (see Fig. 1 for example), 
a sample chamber including a sample well configured to receive a liquid sample through the sample introduction port (see Fig. 2 for example), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (22) and the liquid surface of the liquid sample is substantially parallel to the bottom surface of the cartridge body (see Figs. 2-3 for example), 
an angled surface in the cartridge body providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see Fig. 3 for example), and 
a sample indicator window (14) also located on said top surface (see Fig. 1 for example), 
wherein the sample indicator window is spaced apart from the sample introduction port (see Fig. 1 & 2), and wherein the reflecting surface is located between the sample indicator window and the bottom surface and on a side of the sample chamber (see Fig. 3 for example).  
Regarding claims 1 & 17, the limitation “a sample chamber including a sample well [...] configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [...]”.  However, this feature would be shown when the sample well cannot contain any additional liquid and the sample chamber is pressurized.  Since structural configuration is not being claimed, the claim is sufficiently broad to have properly read on Ryder.  In the event that the limitation is not shown 
With regard to limitations in claims 1, 3, 10, 17, 23, 30 (e.g., “[...] when the sample well cannot contain any additional liquid [...]”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  
Regarding the recitation “said reflecting surface is provided by a total internal reflection at an angled surface” of claims 6 & 18, it is noted that “provided by” is interpreted as a function of the reflecting surface since no specific angle is being claimed.  

2. The assay cartridge of claim 1 wherein said sample indicator window comprises an indicating feature (C2/L47-63; C3/L17-22+).  
3. The assay cartridge of claim 2 wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (C2/L47-63; C3/L31-37).  
4. The assay cartridge of claim 2 wherein said indicating feature is a boundary of the sample indicator window (C2/L47-63).  
6. The assay cartridge of claim 1 wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Fig. 3).  
9. The assay cartridge of claim 1 wherein the cartridge body further comprises a cartridge top, a cartridge bottom and a cover layer mated to the cartridge bottom, wherein the cartridge top is configured to permit passage of light therethrough and includes the top longitudinal plane, and the cover layer includes the opposite bottom (see Fig. 1 for example).  
10. The assay cartridge of claim 1, further comprising a sample overflow conduit and an overflow chamber (i.e., inside the wall section 24), wherein the sample chamber is connected to the overflow chamber via the sample overflow conduit (see Fig. 2), the sample overflow conduit capable of permitting the liquid sample to flow into the overflow chamber when the liquid surface of the liquid sample 
11. The assay cartridge of claim 10, further comprising a sample vent port and a vent conduit (i.e., above sealing ring 28, when pressure is above 50 psi, C3/L6-8), wherein the overflow chamber is connected to the sample vent port via the vent conduit (see Figs. 2-3).
12. The assay cartridge of claim 11 wherein said vent conduit is positioned at or near the top of said overflow chamber (see Fig. 2).
15. The assay cartridge of claim 1, wherein the sample indicator window is located proximate to the sample chamber (see Fig. 1).
16. The assay cartridge of claim 1, wherein the cartridge body is configured to permit passage of light (see Figs. 1, 5 for example) along at least a portion of the sample chamber (see Fig. 3).  
18. The assay cartridge of claim 17, wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Fig. 3).  
23. The assay cartridge of claim 17, further comprising a sample overflow conduit (i.e., inside the wall section 24), wherein the sample chamber is connected to the sample overflow conduit (see Fig. 2), the sample overflow conduit capable of permitting the liquid sample to flow from the sample well when the liquid surface of the liquid sample reaches a top of the sample well when the liquid surface is substantially parallel to the bottom surface.
24. The assay cartridge of claim 23, further comprising an overflow chamber (i.e., inside the wall section 24), wherein the sample overflow conduit is further connected to the overflow chamber (see Fig. 2).
25. The assay cartridge of claim 24, further comprising a vent (i.e., above sealing ring 28, when pressure is above 50 psi, C3/L6-8), wherein the overflow chamber is connected to the vent (see Figs. 2-3).
29. The assay cartridge of claim 17, wherein said sample indicator window comprises an indicating feature (C2/L47-63; C3/L17-22+).
30. The assay cartridge of claim 29, wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level is selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (C2/L47-63; C3/L31-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7, 8, 19, 20, 27 & 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryder (US 3417614).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a mirrored surface as the reflecting surface, as mirrored surface is well-known to reflect light and readily available.  Additionally, the selection of a known material based upon its suitability of intended use would have been within the skill of the art, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) & see MPEP 2144.07.  

Regarding claims 7 & 19, although Ryder teaches placing the reflector inclined at an acute angle (C3/L15-37), the reference does not explicitly teach the angled surface is configured such that an angle of incidence of light from the liquid surface is greater than a critical angle for total internal reflection at said reflecting surface.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the angled surface so that the light undergoes reflection, indicating the sample level.

Regarding claims 8 & 20, modified Ryder teaches:
8. The assay cartridge of claim 7, wherein the cartridge body further includes a plurality of internal surfaces defining an internal cavity (see Fig. 2 showing a plurality of internal surface and i.e., “container wall section 24 defines an opening at the top of the container for” C2/L66-67), wherein the plurality of internal surfaces includes the angled surface (see Figs. 2-3 for example).  
20. The assay cartridge of claim 19, wherein the cartridge body further includes a plurality of internal surfaces defining an internal cavity (see Fig. 2 showing a plurality of internal surface and i.e., “container wall section 24 defines an opening at the top of the container for” C2/L66-67), wherein the plurality of internal surfaces includes the angled surface (see Figs. 2-3 for example).

Regarding claim 27, Ryder teaches the cartridge of claim 17, wherein the cartridge body includes a top layer and a bottom layer (see Fig. 1).  Although Ryder does not explicitly teach the cartridge body includes an injection-molded top layer and an injection-molded bottom layer, method of making limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the top & bottom layers are taught, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 28, modified Ryder teaches wherein the cartridge body further includes a cover layer connected to the bottom layer (see Fig. 1).  

Claims 13 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryder (US 3417614) in view of Samsoondar (US 2006/0228259).
Regarding claims 13 & 14, Ryder teaches wherein said sample introduction port comprises a sealable closure including a sealing/capping mechanism comprising a latching mechanism (e.g., latching portion for the closure member 34); and a retention component comprising a retention ring or tab (34); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (34).  However, Ryder does not explicitly teach a flexible hinge.
See Samsoondar above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ryder with a sealable closure (e.g., cap 960, Samsoondar et al.) including a sealing/capping mechanism comprising a retention component comprising a retention ring or tab (e.g., ring 966), tethered by a tether (964, Samsoondar et al.); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (¶ 0205, Samsoondar et al.) to prevent contamination. The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  
Applicant is thanked for their thoughtful amendments to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798